DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (20060096802) in view of Jones (20150146338) and de Mersseman (20170343652).
Referring to claims 1 and 11, Jones shows an underwater acoustic deception system and method (see paragraph 50), comprising:
a control device configured to determine a focusing position to focus a laser beam in water (see figure 8 note the scanner Ref 820) in order to generate bubbles at a desired position with a desired scale and emission parameters of the laser beam (see ;
a laser configured to generate, under control of the control device, the laser beam configured to focus in the water and generate the bubbles (see the laser figure 8 note Ref 800 also see the generated acoustic pulses at the desired location shown in figure 8 and 9); and

wherein the underwater acoustic deception system is configured to deceives an arbitrary sensor existing in the water by acoustic effect of the bubbles on the surroundings (see paragraph 47 note the vaporization of the liquid also see paragraph 50 where the vaporization of the liquid acts as a countermeasure for acoustically-guided undersea weapons and devices).
However Jones ‘802 only shows a scanning control system to transmit the laser to a desired location and using the Kerr self-focusing medium to focus the laser.  
Jones ‘338 shows a similar device that includes a control device that uses a lens and the Kerr self-focusing to create a controllable location of the focus of the light to create vaporized liquid in a desired and repeatable location in the water (see paragraph 48).  Note Jones ‘338 also teaches controlling the position, scale, and emission parameters of the bubbles based on the optical filament (see paragraph 56-58).  It would have been obvious to include the controllable lens as shown by Jones ’338 because this allows for the system to control the position of the vaporization in three dimensions without simply relying on the Kerr self-focusing of the water.  
Jones ‘802 shows the use of a laser (see figure 1A Ref 10) however fails to explain the details of the laser and fails to include an oscillator.  
De Mersseman shows a similar lasing device that teaches the use of an oscillator configured to generate a laser beam (see paragraph 48).  It would have been obvious to 
Referring to claims 2 and 12, Jones ‘802 shows the control device is further configured to determine the emission parameters and the focusing position so as to deceive the sensor by reflecting a pinger emitted by the sensor by the bubbles before the pinger reaches a protection target (see paragraph 52-53).
Referring to claims 3 and 13, Jones ‘802 shows the control device is further configured to determine the emission parameters and the focusing position so as to deceive the sensor by a sound wave generated by deformation and bursting of the bubbles (see the acoustic pulses created as shown in fig 8 Ref 830 also see paragraph 51). 
Referring to claims 4 and 14, Jones ‘802 shows the control device is further configured to determine the emission parameters and the focusing position so as to deceive the sensor by varying surround water pressure by the bubbles (see paragraph 21 note the shock wave that is created in a desired location).
Referring to claims 5 and 15, Jones ‘802 shows the control device is further configured to determine the emission parameters and the focusing position based on a position of the sensor so as to disable the sensor (see paragraph 51-52 note the use of the acoustic pulses to determine the position of the target object and paragraph 53 using the system as a countermeasure).
Referring to claim 6. Jones ‘802 in view of de Mersseman shows the laser oscillator comprises a pulsed laser oscillator configured to oscillate a pulsed laser beam (see figure 1B and 1C note the chirped pulse).  Note with the combination of the 
Referring to claim 7, the combination of Jones ‘802 and de Mersseman shows the use of an oscillator creating a continuous wave laser is extremely well known and adds no new or unexpected results (see paragraph 48 of de Mersseman).
Referring to claim 8, the combination of Jones ‘802 and de Mersseman shows the laser oscillator further comprises a continuous wave laser oscillator configured to oscillate a continuous wave laser beam (see paragraph 48 also see figure 2 note the carrier signal also see the pulse burst as shown in figure 2).
Allowable Subject Matter
Claims 9, 10, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645